DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 56-76357 (hereafter—JP’357--).
The Examiner notes that JP’357 and its machine translation has been provided by the Applicant.  
	In regards to claim 1, JP’357 discloses a numerically controlled lathe, having a control device (3), comprising: a control section (3) for independently controlling each of relative movements between a plurality of cutting tools (A and B) and a workpiece, the control section (3) being capable of controlling the relative movements (infeed, axial feed, ect) to cut the
workpiece with a predetermined cutting tool (A or B) and another cutting tool (the other of A or B) each vibrating (refer to the ultrasonic vibration or the pulsation performed to each of the cutting tools) wherein the control section (3) sets a phase of a vibration waveform (Figures 3-4 
In regards to claim 2, JP’357 discloses the control device for a machine tool according to claim 1, wherein a cutting amount (see Figures 2 and 5) of the each of the cutting tools in a radial direction of the workpiece is capable of being set to a same value.
In regards to claim 3, JP’357 discloses the control device for a machine tool according to claim 1, wherein control section is capable of controlling, for the each of the cutting tools, a number of vibrations per rotation of the workpiece.
In regards to claim 4, JP’357 discloses the control device for a machine tool according to claim 1, wherein each of the cutting tools is arranged at opposite positions from each other with respect to the workpiece (see Figures 2 and 5).
In regards to claim 5, JP’357 discloses the control device (3) for a machine tool according to claim 1, and a machine tool (Figure 1).
In regards to claim 6, JP’357 discloses the control device for a machine tool according to claim 2, wherein control section is capable of controlling, for the each of the cutting tools, a number of vibrations per rotation of the workpiece.
In regards to claim 7, JP’357 discloses the control device for a machine tool according to claim 2, JP’357 also discloses that the each of the cutting tools (A and B) is arranged at opposite positions from each other with respect to the workpiece (see Figure 2).
In regards to claim 8, JP’357 discloses the control device for a machine tool according to claim 3, JP’357 also discloses that the each of the cutting tools (A and B) is arranged at opposite positions from each other with respect to the workpiece (see Figure 2).
claim 9, JP’357 discloses the control device (3) for a machine tool according to claim 2, and a machine tool (Figure 1).
In regards to claim 10, JP’357 discloses the control device (3) for a machine tool according to claim 3, and a machine tool (Figure 1).
In regards to claim 11, JP’357 discloses the control device (3) for a machine tool according to claim 4, and a machine tool (Figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/            Primary Examiner, Art Unit 3722